Case 3:20-cv-00160-HRH Document 1-2 Filed 07/01/20Exhibit
                                                   Page B,  Page
                                                          1 of 8 1 of 8
Case 3:20-cv-00160-HRH Document 1-2 Filed 07/01/20Exhibit
                                                   Page B,  Page
                                                          2 of 8 2 of 8
Case 3:20-cv-00160-HRH Document 1-2 Filed 07/01/20Exhibit
                                                   Page B,  Page
                                                          3 of 8 3 of 8
Case 3:20-cv-00160-HRH Document 1-2 Filed 07/01/20Exhibit
                                                   Page B,  Page
                                                          4 of 8 4 of 8
Case 3:20-cv-00160-HRH Document 1-2 Filed 07/01/20Exhibit
                                                   Page B,  Page
                                                          5 of 8 5 of 8
Case 3:20-cv-00160-HRH Document 1-2 Filed 07/01/20Exhibit
                                                   Page B,  Page
                                                          6 of 8 6 of 8
Case 3:20-cv-00160-HRH Document 1-2 Filed 07/01/20Exhibit
                                                   Page B,  Page
                                                          7 of 8 7 of 8
Case 3:20-cv-00160-HRH Document 1-2 Filed 07/01/20Exhibit
                                                   Page B,  Page
                                                          8 of 8 8 of 8
